 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH BARTON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:19-PO-00008-SAB
11
                                    Plaintiff,            ORDER CONTINUING TRIAL DATE
12
                             v.
13
     DAVID ELIZARRARAZ,
14
                                   Defendant.
15

16

17            The Court finds that one of the Unites States’ potential witnesses is unavailable on the scheduled
18 trial date of September 24, 2019. Therefore, the Court finds that there is good cause for a continuance

19 and hereby orders that the trial date is continued to September 30, 2019, at 11:00 a.m.
          The defendant is ordered to appear at that date and time.
20

21
     IT IS SO ORDERED.
22
     Dated:     August 26, 2019
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                          1
30
